Citation Nr: 1640260	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula.

2.  Entitlement to service connection for a sinus disorder, to include sinusitis or allergic rhinitis. 

3.  Entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis, and to include as secondary to a sinus disorder. 

4.  Entitlement to service connection for a bronchial disorder, to include bronchitis, and to include as secondary to a sinus disorder.

5.  Entitlement to service connection for a respiratory disorder, to include asthma, and to include as secondary to a sinus disorder.

6.  Entitlement to service connection for migraine headaches, to include as secondary to a sinus disorder.

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Travel Board Hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In October 2014 and December 2015, the Board remanded the appeal to the Agency of Original Jurisdiction for additional evidentiary development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In June 2016, the Veteran informed the AOJ that she was going to have a computerized tomography (CT) scan within the next month to support her appeal.  To date, the Veteran's new CT scan has not been associated with the regard.  As the CT scan is relevant to whether the Veteran has her claimed disabilities and their etiology, the Board must remand the appeal to the AOJ to obtain these outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including the CT scan referenced in the Veteran's June 2016 statement. 

Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  If and only if pertinent medical records are obtained from the requested development in paragraph #1, the AOJ should obtain the VA addendum medical opinions outlined below.

3.  Obtain an addendum opinion from the January 2016 VA examiner regarding the nature and likely etiology of allergic rhinitis, as well as any tonsil disorder, bronchial disorder, or respiratory disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a.  The examiner should identify all current sinus disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service.  

In this regard, the examiner should note the in-service treatment for the Veteran's May 1981 facial injuries, and June 1982 and October 1983 treatment for allergic rhinitis.  

The VA examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service, showing the December 1993 treatment assessed as sinusitis, the October 1995 diagnoses for sinusitis and allergic rhinitis, and the January 1998 treatment for sinusitis.  

The VA examiner should further discuss Dr. A.B.'s private treatment records showing July 2006 diagnosis for rhinitis; August 2008, March 2010, and June 2010 treatment for maxillary sinusitis; and November 2012 diagnosis for allergic rhinitis with the opinion that her rhinitis could be associated with her deviated nasal septum, which in turn could have been sustained in the May 1981 in-service fall.  

The VA examiner should finally discuss the Memphis VA Medical Center (VAMC) treatment records showing November 2009 treatment for recurrent sinusitis due to a deviated septum, November 2010 diagnosis for allergic rhinitis and deviated nasal septum possibly related to previous nasal trauma, November 2011 diagnoses for allergic rhinitis, December 2012 treatment for chronic sinusitis, and November 2013 treatment for sinusitis.  

b.  The examiner should identify all current throat disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service.  

The examiner should further state whether it is at least as likely as not (50 percent or higher probability) that any throat disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.  

In this regard, the examiner should note the service treatment records showing February 1981 treatment for pharyngitis, September 1981 complaint of swollen tonsils assessed as bacterial pharyngitis, March 1982 complaint of sore throat and cough assessed as acute tonsillitis, and September 1982 complaint of swollen tonsils.  
The VA examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service showing April 1990 treatment for a sore throat found to be follicular tonsillitis, July 1993 treatment for tonsillitis, August 1994 respiratory infection, May 1995 treatment for an upper respiratory infection, January 1996 treatment for pharyngitis, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. A.B.'s private treatment records showing November 2006 treatment for acute pharyngitis, April 2007 treatment for upper respiratory infection, and December 2009 treatment for pharyngitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing tonsillar swelling assessed as an upper respiratory infection in December 2009.

c.  The examiner should identify all current bronchial disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service.  

The examiner should further state whether it is at least as likely as not (50 percent or higher probability) that any bronchial disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing February 1981 treatment for a upper respiratory infection, March 1981 chest X-ray showing lower left lobe infiltrate and assessment for an upper respiratory infection, June 1981 medical history reporting hay fever or asthma despite the lack of a history including hay fever or asthma at her October 1980 entrance examination, September 1982 complaint of swollen tonsils and glands assessed as bronchitis and pneumonitis, and January 1983 treatment for cold symptoms.  

The VA examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service showing September 1990 treatment for bronchitis, September 1993 treatment for bronchitis, August 1994 respiratory infection, September 1994 treatment for bronchitis, October 1994 chest X-ray showing residual pneumonia, December 1994 treatment for bronchitis, May 1995 treatment for an upper respiratory infection, October 1997 treatment for bronchitis, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. A.B.'s private treatment records showing December 2005 assessment for bronchitis pneumonia based on chest X-rays, April 2007 treatment for upper respiratory infection, and October 2008 treatment for bronchitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing upper respiratory infection in December 2009, and both sinusitis and bronchitis in November 2013.

d.  The examiner should identify all current respiratory disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any respiratory disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing February 1981 treatment for a upper respiratory infection, March 1981 chest X-ray showing lower left lobe infiltrate and assessment for an upper respiratory infection, June 1981 medical history reporting hay fever or asthma despite the lack of a history including hay fever or asthma at her October 1980 entrance examination, September 1982 assessment for pneumonitis, and January 1983 treatment for cold symptoms.

The VA examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service showing August 1994 respiratory infection, October 1994 chest X-ray showing residual pneumonia, May 1995 treatment for an upper respiratory infection, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. A.B.'s private treatment records showing April 2007 treatment for upper respiratory infection.  

The report should finally discuss the Memphis VA treatment records showing an upper respiratory infection in December 2009.

4.  Obtain an addendum opinion from the January 2016 VA examiner regarding the nature and likely etiology of an eye disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current eye disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the eye disorder is causally or etiologically related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any migraine headaches disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing her May 1981 facial injuries and June 1983 treatment for conjunctivitis.  
The examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service showing August 1993 prescription for eye drops in the context of treatment of allergies; and January 1998 complaint of eyes draining and sticking together in the morning in the context of diagnosis for upper respiratory infection and possible sinusitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing August 2005 and January 2007 assessment for both dry eye syndrome and pinguecula, with continuing treatment for dry eye syndrome through September 2012, as well as the June 2005 and July 2009 indication that her headaches begin as eye pain.

5.  Obtain an addendum opinion from the January 2016 VA examiner regarding the nature and likely etiology of migraine headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current headache or migraine disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any migraine headaches disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing September 1982 complaints of a headache, assessed as bronchitis and pneumonitis.  The VA examiner should also discuss the private treatment records from Dr. E.P.C. from the years immediately following service showing December 1993 treatment for headache, as well as August 1996 and May 1999 follow up treatment for occipital headaches.  The VA examiner should further discuss Dr. A.B.'s private treatment records showing June 2007 assessment of migraine headaches, and November 2012 opinion that her headaches could be associated with her deviated nasal septum, which in turn could have been sustained in the May 1981 in-service fall.  The VA examiner should finally discuss the Memphis VA treatment records showing January 2007 assessment for migraine headache, and continuing treatment for migraines through August 2010.  

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


